 





AMENDMENT NO. 1 TO

ROYALTY AGREEMENT

 

This Amendment No. 1 (“Amendment No. 1”) is dated this 3rd day of August, 2017,
by and between Blow & Drive Interlock Corporation, a Delaware corporation
(“BDIC”), on the one hand; and The Doheny Group, LLC, a Nevada limited liability
company (the “Lender”), on the other hand, to document, in writing, an oral
agreement between the parties on November 9, 2016 to amend the terms of that
certain Royalty Agreement entered into by and between the parties dated
September 30, 2016 (the “ROYALTY AGREEMENT”). BDIC and Lender shall be referred
to herein as a “Party” and collectively as the “Parties”. In the event the terms
of the ROYALTY AGREEMENT and this Amendment No. 1 conflict, the terms of this
Amendment No. 1 control. Any defined terms herein that are not defined herein
have the meaning set forth in the ROYALTY AGREEMENT.

 

WHEREAS, in the ROYALTY AGREEMENT and affiliated documents, Lender agreed to
loan BDIC approximately $500,000 in several phases;

 

WHEREAS, under Section 2.2 of the ROYALTY AGREEMENT, BDIC agreed to pay the
Lender variable royalty payments depending upon a variety of factors, including,
but not limited to, the number of Units BDIC is receiving cash or other
consideration from a Client and whether the Units were Retail Units or Wholesale
Units, as detailed in the ROYALTY AGREEMENT (the “Royalty Payments”);

 

WHEREAS, on November 9, 2016, the Parties agreed the calculation of the Royalty
Payments under the ROYALTY AGREEMENT were too complex and difficult to calculate
and orally-agreed to that BDIC would pay the Lender a flat royalty of $1.30 per
Unit that BDIC receives cash or other consideration from or on behalf of a
Client, beginning with the first Unit BDIC had on the road and regardless of
whether a Unit is a Retail Unit or a Wholesale Unit; and

 

WHEREAS, the Parties desire to document in writing their previous oral agreement
to amend the terms of the ROYALTY AGREEMENT as set forth herein.

 

AMENDMENT

 

1. In consideration of good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree to amend the
ROYALTY AGREEMENT as follows:

 

I. Section 2.2 of the ROYALTY AGREEMENT is hereby amended by deleting Section
2.2 in its entirety and replacing Section 2.2 with the following:

 

“2.2 Determination of Royalty Amounts. The amount of Royalties due to TDG shall
be determined as follows calendar month cumulative royalties in perpetuity on
Total Units: $1.30 per Unit without regard as to whether the Unit is a Retail
Unit or a Wholesale Unit or other Device.”

 

II. Section 2.3 of the ROYALTY AGREEMENT is hereby amended by deleting Section
2.3 in its entirety and replacing Section 2.3 with the following:

 

“2.3 Payment of Royalties.

 

(a) The Royalty payment obligation shall commence from and after the Effective
Date and will be payable on all Units on the road, beginning with the first
Unit, as further detailed in this Section (the “Royalty Commencement Date”).
After the Effective Date, then beginning on the first calendar month thereafter,
and for every subsequent calendar month thereafter in perpetuity, Borrower will
pay the applicable royalty payments per calendar month for each of the Total
Units in accordance with the above schedule based on each Total Unit for which
Borrower received cash or other consideration from or on behalf of the Client
thereof (or for which Borrower voluntarily elected to waive any right to payment
or other consideration from the Client thereof). Such payments will be payable
to Lender on the 15th of each calendar month following the Royalty Commencement
Date in perpetuity, even after all Obligations due under the Loan Documents
(other than the Royalty Agreement) have been indefeasibly paid in full (and not
subject to disgorgement or recovery).

 

 

  

 

(b) In connection with each royalty payment, Borrower shall provide a statement
setting forth the calculation of the royalty amount, along with such supporting
documentation as reasonable and appropriate or as may be reasonably requested
from time to time by Lender. The parties expressly acknowledge and agree that
(1) to the extent that Borrower elects to forgo, defer or waive any such payment
due from a Client with respect to a Device, or receive other consideration
concerning said Device, such amount shall nonetheless be included in the
determination of royalties due thereunder, and (2) each will meet on no less
than an annual basis to work in good faith to “true up” the amount of royalties
due under the Royalty Agreement, and in connection therewith, to the extent that
an adjustment is needed (either because too little or too much was paid in
royalties in a given year (or other period), either Borrower will promptly
advance additional liquid funds to Lender, or Borrower will offset present or
future royalties due Lender under the Royalty Agreement, as the case may be.

 

(c) By way of illustration and not of limitation, Borrower will only pay
royalties to Lender for each of the Total Units from and after the Royalty
Commencement Date that it receives payment or other consideration from the
Client of said Total Unit (or for which Borrower voluntarily elected to waive
any right to payment or other consideration from the Client thereof). Solely for
the avoidance of doubt, for purposes of determining the proper amount of
royalties under the Royalty Agreement, (1) in the event that Borrower receives
an advance payment from a Client (for example, $1,200 for twelve monthly
payments due from a Retail Unit Client of $100 per month), then in such a
situation, the amount of royalties due with respect to said Total Unit shall be
$15.60, all of which is payable on the 15th day of the calendar month
immediately following receipt of said $1,200, (2) in the event that Borrower
does not receive payment from a client until after the Device has been provided
to said Client (for example, a Device representing a Retail Unit is given to a
Client on January 1 for a 12 month period, the rental amount is $100/month, and
payment is not received by Borrower until December 20th of said year), then in
such a situation, the amount of royalties due with respect to said Total Unit
shall be $15.60, all of which is payable on January 15 of the following year,
and (3) assuming the same facts as set forth in subsection 3.2(d)(1) above,
except that the Client returns the Device within 6 months and is permitted to
recover the remaining 6 months of payments (representing a refund of $600 from
Borrower to said Client), then in such a situation, Lender and Borrower will
“true up” the amount of royalties due, and in this situation, Borrower will
offset present or future royalties due Lender by the amount of $7.80,
representing the 6 months advanced by said Client which was refunded from
amounts received by Borrower at the commencement of the lease of said Total
Unit.

 

(d) All payments by BDI Group hereunder shall be made in the lawful money of the
United States of America in immediately available funds on the date specified
herein and shall be delivered to TDG or its designee as follows:

 

(i) If via wire transfer, pursuant to wire instructions provided from time to
time by TDG for deposit into an account designated from time to time by TDG for
TDG’s benefit;

 

(ii) If via check, to the following address: THE DOHENY GROUP, LLC,
________________________, Los Angeles, CA 9____, Attention: David Haridim,
Managing Member, or to such other address or to the attention of such other
person as specified by prior written notice to BDIC.

 

 

  

 

(e) Time is of the essence in all obligations of BDI Group hereunder, including,
without limitation, payment of the Royalties as expressly provided herein.”

 

III. BDIC expressly represents and warrants that, as of the date of this
Amendment No. 1, it has materially complied with all the terms and conditions
(including, without limitation, the representations, warranties, covenants and
agreements) contained in the ROYALTY AGREEMENT and the other Loan Documents, and
that no Event of Default has occurred, except to the extent the ROYALTY
AGREEMENT or other Loan Documents have been modified by the Parties.

 

IV. BDIC expressly reaffirms all of its obligations under the ROYALTY AGREEMENT
and other Loan Documents.

 

V. BDIC and Lender represent and warrant that they have due authority to enter
into, deliver their signatures to, and perform the terms as set forth in,
Amendment No. 1, and that upon such delivery, this Amendment No. 1 will be a
valid and binding agreement enforceable against such Party in accordance with
its terms and conditions.

 

VI. The parties acknowledge and agree that the ROYALTY AGREEMENT and the other
Loan Documents are and remain valid and enforceable in accordance with their
terms except to the extent of the modification to Sections 2.2 and 2.3 of the
ROYALTY AGREEMENT as expressly set forth herein

 

 

  

 

IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers or
other authorized signatory, have executed this Amendment No. 1 as of the date
first above written. This Amendment No. 1 may be signed in counterparts and
facsimile signatures are treated as original signatures.

 

“BDIC”   “Lender”       Blow & Drive Interlock Corporation   Doheny Group, LLC a
Delaware corporation   a Nevada limited liability company           By: /s/
Laurence Wainer   By: /s/ David Haridim   Laurence Wainer     David Haridim Its:
Chief Executive Officer   Its: Manager

 



 

  

 

